DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/334,217 filed on 3/18/2019 and is a 371 of PCT/US2016/058500 filed on 10/24/2016.

Response to Amendment
This office action is in response to the amendments filed on 5/24/2022 wherein claims 1-6, 8-9, 12-14, 16-17, 19, 22-24, 26 and 29-30 are pending and ready for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 12-14, 16-17, 19, 22-24, 26 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 12 and 22, the limitation “current look-up curve that indicates the total thickness of the multiple nested conductive pipes irrespective of a thickness for any specific one of the multiple nested conductive pipes” has no corresponding support in the specification. The applicant refers to fig 6, yet there is nothing in the figure that supports the claimed limitation, not to mention that the entire specification has no support for this limitation.
Claims 2-6 and 8-9, are rejected under 112(a) as they depend from claim 1.
Claims 13-14, 16-17 and 19, are rejected under 112(a) as they depend from claim 12.
Claims 23-24, 26, 29-30, are rejected under 112(a) as they depend from claim 22.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,8-9,12-14,16-17,19,22-24,26 and 29-30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and similarly 12 and 22, the examiner is not sure how the look-up curve is irrespective to thickness, yet meanwhile it is used to determine the total thickness. Nevertheless, in the submitted Remarks, the applicant uses fig 6 to support the claimed language, yet fig 6 expressly illustrates the thickness as one of the curve parameters. As the curve is the relationship between the thickness and normalized signal level. Thus, the examiner is unable to determine the scope of the claim, hence the claim is indefinite and is examined based on the best understood.
Claims 2-6 and 8-9, are rejected under 112(b) as they depend from claim 1 and do not rectify the defect of the claim they depend from.
Claims 13-14, 16-17 and 19, are rejected under 112(b) as they depend from claim 12, and do not rectify the defect of the claim they depend from.
Claims 23-24, 26, 29-30, are rejected under 112(b) as they depend from claim 22 and do not rectify the defect of the claim they depend from.
Claims 22, the limitation operable of “evaluate multiple nested conductive pipes in a wellbore….by use of the tool disposed in the multiple nested conductive pipes operable”, does not make sense. The examiner is not sure what is meant by operable, this adjustive which should be place before the noun pipes, yet it is not, has no specific meaning. Does it mean the pipes are functional? Or does this limitation mean that the evaluation will provide that the pipes are functional? Or it could mean something else? However, the examiner does not understand the purpose of the word operable? Is it the result of the evaluation or it is a description of the pipes? The examiner interprets that the limitation means the evaluation is to determine whether there is a flaw in the pipes or not, or it could mean that the processor, or the disposed tool, is configured to form a measured log. Or the applicant may intend to provide other concepts, however, the examiner interprets the claim based on the best understood. 
Claims 23-24, 26, 29-30, are rejected under 112(b) as they depend from claim 22 and do not rectify the defect of the claim they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-9, 12, 19 22, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0338541 A1, Nichols et al, hereinafter referenced as Nichols, in view of 6,037,768, hereinafter referenced as Moulder.

As to independent claim 1, Note: the claim is examined based on the best understood.
Nichols teaches “A method comprising: making a set of log measurements at different depths using an electromagnetic pulsed tool disposed in multiple nested conductive pipes in a wellbore, forming a measured log including one or more of the logging measurements at different depths in the multiple nested conductive pipes;” ([abstract] and claim 1, “Systems, apparatuses, and methods for measuring material thickness of multiple tubulars by placing a logging tool in a well with multiple conductive tubulars and generating an electromagnetic field that interacts with the tubulars. A logging tool obtains the measurements using one or more receivers.” Moreover, [0046-0050], [0051-0053] “The tubulars include 4 nested tubulars of various depths. A first model tubular 186 extends to a first depth 188, a second model tubular 190 extends to a second depth 192, a third model tubular 194 extends to a third depth 196, and a fourth model tubular 198 extends to a fourth depth 200.”)
Nichols does not expressly disclose electromagnetic pulsed tool.
Moudler teaches electromagnetic pulsed tool. ([abstract] pulsed eddy current (PEC), see col 1 lines 55-57 “FIG. 1 is pictorial diagram of a new pulsed (or transient) eddy current instrument 10.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known electromagnetic pulsed technique/ transient pulses out of the variation of time domain electromagnetic methods of Moulder applied in the art utilizing coil transmitter/ receiver to the electromagnetic waves of Nichols (if it has not already been applied, as time varying magnetic field could/ most likely refer to pulse time varying magnetic field); in order to provide the expected results, yet such results would be advantageously accurately diagnosed with balanced transient implemented in timely sliced amplitude, as in Moulder col 2 lines 1-12. Moreover, one of ordinary skill in the art would expect that the implementation of pulsed electromagnetic waves, is most likely applied at the coils of Nichols, yet Nichols does not expressly disclose such feature because it is expected and applied within the art.
Nichols as modified teaches “and determining a total thickness of the multiple nested conductive pipes at each depth in the measured log” ([0053] “The depth of the model well used to generate the plots 182 and 184 may be divided into 4 zones 222, 224, 226, and 228, each corresponding to which tubulars of the model are present” wherein the behavior response/plot of the tabular model and the plot of fig 15, are illustrated, and wherein the thickness at different depth is determined, see [0046-0057] and fig 9-12 illustrate the plots wherein the thickness is determined at different depth and wherein the plots reflects RFEC (Remote Field Eddy Current) behavior, also see fig 15 as the thickness value decreases over time RFEC behavior, “a time-varying magnetic field signal that interacts with the conductive tubulars 12 having magnetic properties that are affected by alternating electromagnetic current.” [0029]. (i.e. different techniques applied in the thickness determination illustrated in figs 9-12 and 15) knowing that the claim language does not specify if the curve/plot is determined in frequency, phase or time domain, also knowing that Nichols discloses all possible analysis, frequency phase and time domain as in figs 9-12 and 15, i.e. Nichols uses hybrid techniques (frequency, phase and time domain analysis/models) see in [0060] and [0039]. Moreover, see [0061-0062] “detect changes in thickness”; “However, if a generally linear measurement change occurs over a period of time (e.g., region 342), the logging tool 16 may be tilted within the tubulars in addition to the eccentering of the tubular or the logging tool 16”, as the measurement/ determination/ changes with respect to time is illustrated, also see the time varying magnetic field signal of [0029].)
Nichols is silent in regards to the remote field eddy current look-up curve that indicates the total thickness of the multiple nested conductive pipes irrespective of a thickness of any specific one of the multiple nested conductive pipes, wherein the remote field eddy current look-up curve is correlated to a remote field eddy current regime in time-domain associated with time decay response.
Moulder teaches “using a remote field eddy current look-up curve that indicates the total thickness of the multiple nested conductive pipes irrespective of a thickness of any specific one of the multiple nested conductive pipes, wherein the remote field eddy current look-up curve is correlated to a remote field eddy current regime in time-domain associated with time decay response.” ([abstract] and claim 19 “A pulsed eddy current (PEC) instrument acquires PEC pulse responses from different locations on a structure being inspected. The difference between the acquired PEC pulse responses and a reference PEC response is determined to obtain time-domain difference signals having a time value and a magnitude value.” Wherein the pulsed eddy current PEC acquires PEC responses/behavior signal and then compares/correlates between the acquired signals and the reference PEC (reads on remote field eddy look up curve), and then provides the results (time domain difference having a time value and magnitude value) of the determined layer thickness/corrosion as in fig 6A, 7 and 12. See col 6 line 35-64 “The structure parameters include conductivity and permeability, thickness and the geometry (e.g., number and thickness of layers)”; “(which simulates the existence of corrosion) . The time-domain difference signal bas a peak amplitude (PA), a time to peak amplitude (tp,…”). Moreover, [abstract] and col 2 line 57 and its span on col 3 wherein the calibration curve reads on “look-up curve”, see fig 12 and col 9 lines 35- col 10 lines 1-5.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known approach of comparing the eddy current reference signal/plot with the acquired eddy current signal/plot in time domain of Moudler to the teaching of Nichols, wherein the latter reference does teach the comparison with nominal reference ([0053] Nichols) and does teach the incorporation of multiple mathematical approaches and techniques (Nichols [0039] and [0060]) i.e. the well-known technique of comparing curves would be applicable of Moudler would provide the expected results, yet with more effective visual presentation (Moulder claim 19).

As to independent claim 12, Nichols teaches “A machine-readable storage device having instructions stored thereon, which, when executed by a control circuitry of a machine, cause the machine to perform operations, the operations comprising: making a set of log measurements at different depths using an electromagnetic pulsed tool disposed in multiple nested conductive pipes in a wellbore, forming a measured log including one of more of the log measurements at different depths in the multiple nested conductive pipes;” ([abstract] and claim 1, “Systems, apparatuses, and methods for measuring material thickness of multiple tubulars by placing a logging tool in a well with multiple conductive tubulars and generating an electromagnetic field that interacts with the tubulars. A logging tool obtains the measurements using one or more receivers.” Moreover, [0046-0050], [0051-0053] “The tubulars include 4 nested tubulars of various depths. A first model tubular 186 extends to a first depth 188, a second model tubular 190 extends to a second depth 192, a third model tubular 194 extends to a third depth 196, and a fourth model tubular 198 extends to a fourth depth 200.” Moreover, [0031] “device 18, the processor(s) 22 and/or other data processing circuitry may be operably coupled with the memory 24 to execute instructions. Such programs or instructions executed by the processor(s) 22 may be stored in any suitable article of manufacture that includes one or more tangible, computer-readable media at least collectively storing the instructions or routines, such as the memory 24”.)
Nichols does not expressly disclose electromagnetic pulsed tool.
Moudler teaches electromagnetic pulsed tool. ([abstract] pulsed eddy current (PEC), see col 1 lines 55-57 “FIG. 1 is pictorial diagram of a new pulsed (or transient) eddy current instrument 10.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known electromagnetic pulsed technique/ transient pulses out of the variation of time domain electromagnetic methods of Moulder applied in the art utilizing coil transmitter/ receiver to the electromagnetic waves of Nichols (if it has not already been applied, as time varying magnetic field could/ most likely refer to pulse time varying magnetic field) in order to provide the expected results yet such results would be advantageously accurately diagnosed with balanced transient implemented in timely sliced amplitude, as in Moulder col 2 lines 1-12. Moreover, one of ordinary skill in the art would expect that the implementation of pulsed electromagnetic waves, is most likely applied at the coils of Nichols, yet Nichols does not expressly disclose such feature because it is expected and applied within the art.
Nichols as modified teaches “and determining a total thickness of the multiple nested conductive pipes at each depth in the measured log using a remote field eddy current look-up curve,” ([0053] “The depth of the model well used to generate the plots 182 and 184 may be divided into 4 zones 222, 224, 226, and 228, each corresponding to which tubulars of the model are present” wherein the plot of the tabular model and the plot of fig 15, are illustrated and wherein the thickness at different depth is determined, see [0046-0057] and fig 9-12 illustrate the plots wherein the thickness is determined at different depth and wherein the plots reflects RFEC (Remote Field Eddy Current) behavior, also see fig 15 as the thickness value decreases over time RFEC behavior, “a time-varying magnetic field signal that interacts with the conductive tubulars 12 having magnetic properties that are affected by alternating electromagnetic current.” [0029]. (i.e. different techniques applied in the thickness determination illustrated in figs 9-12 and 15) knowing that the claim language does not specify if the plot/ curve is determined in frequency, phase or time domain, also knowing that Nichols discloses all possible analysis, frequency phase and time domain as in figs 9-12 and 15, i.e. Nichols uses hybrid techniques (frequency, phase and time domain analysis/models) see in [0060] and [0039]. Moreover, see [0061-0062] “detect changes in thickness”; “However, if a generally linear measurement change occurs over a period of time (e.g., region 342), the logging tool 16 may be tilted within the tubulars in addition to the eccentering of the tubular or the logging tool 16”, as the measurement/ determination/ changes with respect to time is illustrated, also see the time varying magnetic field signal of [0029].)
Nichols is silent in regards to the remote field eddy current look-up curve that indicates the total thickness of the multiple nested conductive pipes irrespective of a thickness of any specific one of the multiple nested conductive pipes, wherein the remote field eddy current look-up curve is correlated to a remote field eddy current regime in time-domain associated with time decay response.
Moulder teaches “using a remote field eddy current look-up curve that indicates the total thickness of the multiple nested conductive pipes irrespective of a thickness of any specific one of the multiple nested conductive pipes, wherein the remote field eddy current look-up curve is correlated to a remote field eddy current regime in time-domain associated with time decay response.” ([abstract] and claim 19 “A pulsed eddy current (PEC) instrument acquires PEC pulse responses from different locations on a structure being inspected. The difference between the acquired PEC pulse responses and a reference PEC response is determined to obtain time-domain difference signals having a time value and a magnitude value.” Wherein the pulsed eddy current PEC acquires PEC responses/behavior signal and then compares/correlates between the acquired signals and the reference PEC (reads on remote field eddy look up curve), and then provides the results (time domain difference having a time value and magnitude value) of the determined layer thickness/corrosion as in fig 6A, 7 and 12. See col 6 line 35-64 “The structure parameters include conductivity and permeability, thickness and the geometry (e.g., number and thickness of layers)”; “(which simulates the existence of corrosion) . The time-domain difference signal bas a peak amplitude (PA), a time to peak amplitude (tp,…”). Moreover, [abstract] and col 2 line 57 and its span on col 3 wherein the calibration curve reads on “look-up curve”, see fig 12 and col 9 lines 35- col 10 lines 1-5.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known approach of comparing the eddy current reference signal/plot with the acquired eddy current signal/plot in time domain of Moudler to the teaching of Nichols, wherein the latter reference does teach the comparison with nominal reference ([0053] Nichols) and does teach the incorporation of multiple mathematical approaches and techniques (Nichols [0039] and [0060]) i.e. the well-known technique of comparing curves would be applicable of Moudler would provide the expected results, yet with more effective visual presentation (Moulder claim 19).

As to independent claim 22, Nichols teaches “A system comprising: a tool, the tool being an electromagnetic pulsed tool having a transmitter coil and a receiver coil arranged such the receiver coil receives a secondary field in response to a primary field generated from the transmitter coil;” ([abstract], [0003-0007], [0028], [0035] and wherein the electromagnetic field is generated by a transmitters and received by at least one receiver. Moreover, the coil is disclosed in [0035], [0050], shown in fig 2-3).
Nichols does not expressly disclose electromagnetic pulsed tool.
Moudler teaches electromagnetic pulsed tool. ([abstract] pulsed eddy current (PEC), see col 1 lines 55-57 “FIG. 1 is pictorial diagram of a new pulsed (or transient) eddy current instrument 10.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known electromagnetic pulsed technique/ transient pulses out of the variation of time domain electromagnetic methods of Moulder applied in the art utilizing coil transmitter/ receiver to the electromagnetic waves of Nichols (if it has not already been applied, as time varying magnetic field could/ most likely refer to pulse time varying magnetic field) in order to provide the expected results yet such results would be advantageously accurately diagnosed with balanced transient implemented in timely sliced amplitude, as in Moulder col 2 lines 1-12. Moreover, one of ordinary skill in the art would expect that the implementation of pulsed electromagnetic waves, is most likely applied at the coils of Nichols, yet Nichols does not expressly disclose such feature because it is expected and applied within the art.
Nichols as modified teaches “and a processor arranged to evaluate multiple nested conductive pipes in a wellbore at different depths from a set of log measurements acquired by use of the tool disposed in the multiple nested conductive pipes operable; form a measured log including one or more of the log measurements at different depths in the multiple nested conductive pipes, determine a total thickness of the multiple nested conductive pipes at each depth in the measured log by use of a remote field eddy current look-up curve,” ([0053] “The depth of the model well used to generate the plots 182 and 184 may be divided into 4 zones 222, 224, 226, and 228, each corresponding to which tubulars of the model are present” wherein the plot of the tabular model and the plot of fig 15, are illustrated and wherein the thickness at different depth is determined, see [0046-0057] and fig 9-12 illustrate the plots wherein the thickness is determined at different depth and wherein the plots reflects RFEC (Remote Field Eddy Current) behavior, also see fig 15 as the thickness value decreases over time RFEC behavior, “a time-varying magnetic field signal that interacts with the conductive tubulars 12 having magnetic properties that are affected by alternating electromagnetic current.” [0029]. (i.e. different techniques applied in the thickness determination illustrated in figs 9-12 and 15) knowing that the claim language does not specify if the plot/ curve is determined in frequency, phase or time domain, also knowing that Nichols discloses all possible analysis, frequency phase and time domain as in figs 9-12 and 15, i.e. Nichols uses hybrid techniques (frequency, phase and time domain analysis/models) see in [0060] and [0039]. Moreover, see [0061-0062] “detect changes in thickness”; “However, if a generally linear measurement change occurs over a period of time (e.g., region 342), the logging tool 16 may be tilted within the tubulars in addition to the eccentering of the tubular or the logging tool 16”, as the measurement/ determination/ changes with respect to time is illustrated, also see the time varying magnetic field signal of [0029]. Moreover, [0031] “device 18, the processor(s) 22 and/or other data processing circuitry may be operably coupled with the memory 24 to execute instructions. Such programs or instructions executed by the processor(s) 22 may be stored in any suitable article of manufacture that includes one or more tangible, computer-readable media at least collectively storing the instructions or routines, such as the memory 24”.)
Nichols is silent in regards to the remote field eddy current look-up curve that indicates the total thickness of the multiple nested conductive pipes irrespective of a thickness of any specific one of the multiple nested conductive pipes, wherein the remote field eddy current look-up curve is correlated to a remote field eddy current regime in time-domain associated with time decay response.
Moulder teaches “use of a remote field eddy current look-up curve that indicates the total thickness of the multiple nested conductive pipes irrespective of a thickness of any specific one of the multiple nested conductive pipes, wherein the remote field eddy current look-up curve is correlated to a remote field eddy current regime in time-domain associated with time decay response.” ([abstract] and claim 19 “A pulsed eddy current (PEC) instrument acquires PEC pulse responses from different locations on a structure being inspected. The difference between the acquired PEC pulse responses and a reference PEC response is determined to obtain time-domain difference signals having a time value and a magnitude value.” Wherein the pulsed eddy current PEC acquires PEC responses/behavior signal and then compares/correlates between the acquired signals and the reference PEC (reads on remote field eddy look up curve), and then provides the results (time domain difference having a time value and magnitude value) of the determined layer thickness/corrosion as in fig 6A, 7 and 12. See col 6 line 35-64 “The structure parameters include conductivity and permeability, thickness and the geometry (e.g., number and thickness of layers)”; “(which simulates the existence of corrosion) . The time-domain difference signal bas a peak amplitude (PA), a time to peak amplitude (tp,…”). Moreover, [abstract] and col 2 line 57 and its span on col 3 wherein the calibration curve reads on “look-up curve”, see fig 12 and col 9 lines 35- col 10 lines 1-5.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known approach of comparing the eddy current reference signal/plot with the acquired eddy current signal/plot in time domain of Moudler to the teaching of Nichols, wherein the latter reference does teach the comparison with nominal reference ([0053] Nichols) and does teach the incorporation of multiple mathematical approaches and techniques (Nichols [0039] and [0060]) i.e. the well-known technique of comparing curves would be applicable of Moudler would provide the expected results, yet with more effective visual presentation (Moulder claim 19).

As to claims 2, 13 and 23, Nichols as modified teaches “wherein using the electromagnetic pulsed tool includes using a transmitter coil and a receiver coil with the transmitter coil collocated with the receiver coil.” (figs 2-3, [0035-36] and [0042-0044] wherein the transmitter and receiver are operatively connected and located within a determined distance from each other, also see [0050].)

As to claim 3, Nichols as modified teaches “wherein the method includes generating the remote field eddy current look-up curve by selecting a baseline measurement that corresponds to a nominal section of the multiple nested conductive pipes and estimating magnetic permeability and electrical conductivity of the multiple nested conductive pipes using the baseline measurement;” ([0038] and [0053], “nominal thickness”, see fig 5, [0048-0049] “permeability and conductivity”. Moreover, see Moulder [abstract] and claim 19, reference PEC signal.)
“determining a time instant in a decay response that corresponds to the remote field eddy current regime using the estimated magnetic permeability and electrical conductivity and known nominal thickness of the pipes of the multiple nested conductive pipes;” ([0053] see the equation as it subtracts measured thickness at instant time from the nominal time to determine the thickness loss. See [0046-0057]. Wherein the thickness determination is based on the permeability and conductivity characteristics as in [0060], [abstract], [0003-0007], [0038-0042])
Nichols is silent in regards to and generating the remote field eddy current look-up curve using the time instant and using the estimated magnetic permeability and electrical conductivity and known nominal thickness.
Moulder teaches “and generating the remote field eddy current look-up curve using the time instant and using the estimated magnetic permeability and electrical conductivity and known nominal thickness” (col 6 lines 35-46, “The reference PEC response signal could also be calculated theoretically from known parameters for the probe 16 and the structure to be inspected… The structure parameters include conductivity and permeability, thickness and the geometry.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination of the nominal reference value/curve based on the conductivity and permeability of the structure of Moulder to be incorporated to the determination of the nominal/ reference value/curve of Nichols, since the latter does teach determining permeability and conductivity when determining the thickness of the structure (Nichols [0041], [0048] [0060]) also Nichols does teach the incorporation of multiple mathematical approaches and techniques (Nichols [0039] and [0060]. Thus incorporating such determination (if it is not inherent as it is based on the characteristics of the inspected material) then it is obvious to apply such determination as it would provide feasible outcome relative to the structure material and its condition resulting in reliable and relative determination and analysis.)
Thus Nichols as modified teaches “and generating the remote field eddy current look-up curve using the time instant and using the estimated magnetic permeability and electrical conductivity and known nominal thickness of the pipes of the multiple nested conductive pipes.” ([0053] see the equation as it subtracts measured thickness at instant time from the nominal time to determine the thickness loss. [0041], [0048] and [0060] wherein the thickness determination is based on the permeability and conductivity characteristics)

As to claim 4, Nichols as modified teaches “wherein the time instant in the decay response that corresponds to the remote field eddy current regime is a time instant in the decay response at which uncertainty in estimating the total thickness, using the remote field eddy current look-up curve generated at that time instant and using a given signal level, is below a prescribed value.” (fig 15 [0025] “shows thickness measurements obtained during tilt and eccentering of the logging tool of FIG. 1 within nested tubulars, in accordance with an embodiment.” And wherein the readings of the behavior corresponds to their time instance as shown in fig 15, also see [0028]. Moreover, [0043] “Each individual line illustrates a various sizes of the tubulars (e.g., 3″ tubular nested inside of a 5″ tubular). Note how each of the lines do not have the expected linear RFEC response (e.g., line 136) when the thickness of the tubulars has exceeded a threshold thickness 138. Instead, the lines indicate that the receivers are in the transition zone rather than the expected remote field 86”, also see [0061-0062], i.e. based on the EM response/ behavior exceeding/spike or below the threshold the indication of possible event relative to the detected characteristics to be determined (thickness, transition zone, eccentering or tilting), and yet all such determination to be logged accordingly.)
As explained above Nichols is silent in regards to look up curve.
Moulder teaches “using the remote field eddy current look-up curve generated at that time instant and using a given signal level, is below a prescribed value.” ([abstract] “reference PEC response is determined to obtain time difference signals having time value and magnitude value”, see claim 1. Also see col 10 lines 34-43.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known approach of comparing the eddy current reference signal/plot with the acquired eddy current signal/plot in time domain of Moudler to the teaching of Nichols, wherein the latter reference does teach the comparison with nominal reference ([0053] Nichols) and does teach the incorporation of multiple mathematical approaches and techniques (Nichols [0039] and [0060]) i.e. the technique of comparing curves would be applicable and would provide the expected results yet with more effective visual presentation (Moulder claim 19).
As to claims 6 and similarly 26, Nichols is silent in regards to “generating a set of curves for predicted signal level at different times in a decay response versus the total thickness relationship using the time instant and using the estimated magnetic permeability and electrical conductivity and known nominal thickness of the pipes, and setting upper and lower boundaries and determining errors”
Moulder teaches “generating a set of curves for predicted signal level at different times in a decay response versus the total thickness relationship using the time instant and using the estimated magnetic permeability and electrical conductivity and known nominal thickness of the pipes; Setting an upper boundary curve for the total thickness using a curve with a highest predicted signal level of the set; Setting a lower boundary curve for the total thickness using a curve with lowest predicted signal level of the set;” (fig 6A-C wherein the determination of theoretical curve reads on predicted signal level, and wherein such determinations are applied with respect to behavior/signal response at different timing and with corresponding corrosion/ thickness and depth determination, and wherein the difference with respect to time is determined as in [abstract] and claim 19. See 12. Moreover, col 6 lines 35-46 the determination includes the relative permeability and conductivity factor of the material. See col 6 lines 1-13 “two signals are expected to have a greater magnitude in flaw areas”. See fig 5 and fig 8 wherein the time at a defined max, min and zero crossing instances, is determined and displayed, which reads on setting upper and lower boundaries. Nevertheless, such inspection is applied to any material that is subject to be inspected such as the pipe materials of Nichols) 
Moulder teaches “and determining a maximum error in total thickness estimation for a given signal level using the upper boundary curve and the lower boundary curve at the given signal level. (fig 6 A-C shows the difference between the theoretical and acquired response, the higher the difference occurs, the higher the error is. Moreover, the calibration curve also is used to determine the error as in [abstract], col 2 lines 57 and its span on col 3, “are compared to a calibration curve of magnitude values versus quantified flaw measures”; see fig 12. See col 6 lines 14-34 and Calibration in col 9 and its span in col 10.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the theoretical determination/predicted determination of Moulder to the teaching of Nichols in order to provide reliable and relative information/ performance and in order to determine how far/close the actual measured response to the theoretical/ predicted determination, which in turn provide an estimated error and reliability factors (fig 6 A-D Moulder). 

As to claim 8, Nichols as modified teaches “wherein generating the remote field eddy current look-up curve includes computing the remote field eddy current look-up curve from two baselines measurements without running a model.” ([0051] and fig 10, wherein the logging of various depth for each tubular is collected to create the first model, i.e running without a model, rather running to create a model. Moreover, [0041] running to get other information such as conductivity, permeability, diameter, and/or temperature. Moreover, [0034-0035] “spacing”. [0003] “Based on these detected variations, the thickness and/or corrosion of the tubular may be determined.”i.e. based on spacing and distance or based on permeability and conductivity or based on depth of the multiple tubular loggings the models to be created. See [0037] REFC remote field eddy current. Moreover, the created models are in time domain as in fig 15, frequency domain as in fig 8 [0018] “created field”, and phase as in fig 9, [0019] “generated by the logging tool”)
As indicated before Nichols is silent in regards to look-up curve.
Moulder teaches “wherein generating the remote field eddy current look- up curve includes computing the remote field eddy current look-up curve from two baselines measurements without running a model” (col 2 lines 52-56 wherein the reference PEC and be ascertained experimentally from a known location, or theoretically from the measured information of the geometry of the structure under inspection, i.e. the two baselines measurements are disclosed. Moreover, col 6 lines 13-54, “the reference PEC signal is ascertained prior to an inspection scan”, “The reference structure can be a calibration sample, or a portion of the structure to be inspected. The reference structure (or location) is one that the user knows to be flaw-free. In some cases, the reference structure may have some other known characteristic, for example, the thickest part of the sample. Instead of acquiring this reference PEC response signal experimentally every time a different structure type needs to be inspected, a database of reference PEC response signals for a number of different structure types can be created and stored in a non-volatile memory 104 of the PC 100”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known approach of comparing the eddy current reference signal/plot with the acquired eddy current signal/plot in time domain of Moudler to the teaching of Nichols, wherein the latter reference does teach the comparison with nominal reference ([0053] Nichols) and does teach the incorporation of multiple mathematical approaches and techniques (Nichols [0039] and [0060]) i.e. the technique of comparing curves would be applicable and would provide the expected results yet with more effective visual presentation (Moulder claim 19).
 
As to claims 9, similarly 19 and 29+30, Nichols as modified teaches “wherein the method includes estimating thickness of individual pipes of the multiple nested conductive pipes using remote field eddy current look-up curves at increasing time instants, wherein estimating thickness of individual pipes of the multiple nested conductive pipes includes estimating the thickness of the individual pipes sequentially, starting from an innermost pipe,” ([abstract], [0005], [0037-0039] and [0050-0055] wherein the thickness is determined/ estimated based on mathematical/ numerical model as the zone are depicted in fig 6 and 10. Moreover, fig 2 [0034-0037] wherein the inner, middle and outer thickness of the conductive tubulars are determined, also see [0044-0049], [0055-0057] and [0060-0062], “innermost”, see [0058] “monitoring of internal corrosion of the tubing versus the outermost casing for example—to better plan remediation work and well maintenance operations.” See fig 2 [0034]. Moreover, [0044] the expected linear RFEC response is applied; this means expectations/ estimation of future time/ increasing time instants is determined for tubulars that do not exceed a threshold thickness.)
As mentioned above Nichols is silent in regards to look-up curve.
Moulder teaches “current look-up curves at increasing time instants” (col 3 lines 6-12 “The article cited above discloses that different time slices may be displayed”, wherein the time can be increased or decreased based on the user’s selections as in col 2 lines 42-56, col 3 lines 42-44, and col 8 lines 7-22.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known approach of comparing the eddy current reference signal/plot with the acquired eddy current signal/plot in time domain of Moudler to the teaching of Nichols, wherein the latter reference does teach the comparison with nominal reference ([0053] Nichols) and does teach the incorporation of multiple mathematical approaches and techniques (Nichols [0039] and [0060]) i.e. the technique of comparing curves would be applicable and would provide the expected results yet with more effective visual presentation (Moulder claim 19).
Nichols as modified teaches “and wherein the method includes directing remedial operations with respect to the multiple nested conductive pipes in response to determining the total thickness of the multiple nested conductive pipes or estimating the thickness of individual pipes of the multiple nested conductive pipes.” ([0058] “identify the corrosion zones provides additional valuable information for assessing well conditions and planning repair operations as compared to having just an overall metal loss. This additional information may allow time-lapse monitoring of internal corrosion of the tubing versus the outermost casing for example to better plan remediation work and well maintenance operations.” See [0053-0054] “total material lost each of the tubulars”, “the total thickness of the tubulars 190, 194, and 198”.)

Claims 5, 14, 16-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols as modified by Moulder as applied to claim 1 above, and further in view of US 2013/0193953 A1, Yarbro et al, hereinafter referenced as Yarbro. Yarbro is disclosed in the IDS submitted on 3/18/2019.

As to claim 5, Nichols as modified teaches the limitations of claim 3.
Nichols is silent in regards to running a model a number of times equal to the number of the pipes, after the model is calibrated to the baseline measurement. 
Moulder teaches the look-up curve.
Yarbro teaches “wherein generating the remote field eddy current look-up curve includes computing the remote field eddy current look-up curve by running a model a number of times equal to the number of the pipes, after the model is calibrated to the baseline measurement.” ([0059-0068] and fig 10 wherein the calibration of the detectors of each pipe is done wherein the logging to be taken separately, “Two separate logs were produced from this test using test jig 800 described above and the example probe 100 described above.” Moreover, fig 12-15 and [0071-0074] shows the lookup curve/ model and corresponding characteristics including thickness, which is applied for one casing wherein the rest of the casings are to have the same aspect with its corresponding logs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known calibration technique applied on the multiple casings of Yarbro to the process applied on Nichols as modified by Moulder, in order to provide a corresponding reliable, calibrated and accurate determinations wherein the diameter, thickness, depth and other related parameters of each pipe, are considered accordingly (KSR). Moreover, one of ordinary skill in the art would expect that it is most likely that the calibration is applied to each pipe in order to get a reliable outcome, however, Nichols does not expressly disclose such aspect, as it is expected by one of ordinary skill in the art to be applied.

As to claims 14 and similarly 24, this claim is equivalent to claims 3+5 and has an equivalent scope, thus please refer to the rejection of these claims above. 

As to claim 16-17, these claims together are similar to claim 6 above, please refer to the rejection of claim 6 above.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
The applicant argues (Remarks page 11) “Moulder refers to applications of eddy current tools to inspect aircraft components/structures”; “Moulder allegedly disclosing the elements of claim 1. However, Moulder's inclusions of a time-domain and determining thickness do not disclose Applicant's remote field eddy current look-up curve that indicates the total thickness of the multiple nested conductive pipes irrespective of a thickness for any specific one of the multiple nested conductive pipes, where the remote field eddy current look-up curve is correlated to a remote field eddy current regime in time-domain associated with time decay response.”
The examiner respectfully does not agree. First, the teaching of Moulder being applied in aircraft area of any other area, has nothing to do with the rejection, as the rejection use the technique not its application. Second, Moulder uses the technique of pulsed remote field eddy current, and use the technique of lookup curve as a reference, yet the implementation of such technique is neither part of the rejection, nor will change the aspect of implementing a well-known technique pertaining a common issue. Third, the claimed/argued limitation (see 112(a) and (b) rejections) has no support and makes no sense as it contradicts the specification disclosure at one hand (112 (a)), and yet the examiner is unable to determine its meaning at the other hand (112(b)). Fourth, the applicant argues the limitation which provides a step to determine a thickness based on a lookup curve, yet the lookup table is irrespective to thickness? The examiner advises that If there is an explanation to such convoluted language, riddle, then the applicant should provide their explanation or at least provide support from the specification, and then amend the claimed language, providing the proper support. The claimed language has been examined based on the best understood.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0114892 A1, Quirein et al, which is directed to system providing pipe analysis utilizing pulsing technology such as pulsed neutron and utilizing curves as reference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/           Primary Examiner, Art Unit 2865   
7/26/2022